El Juez Asociado Señor Feliberti Cintrón
emitió la Opinión del Tribunal.
En este recurso se plantea si Integrand Assurance Company (Integrand o apelante), en calidad de Tercero Adminis-trador de un Programa de Responsabilidad Pública de los Municipios de Puerto Rico (Programa), le responde directa-mente a una persona que ha sufrido daños y perjuicios como consecuencia de la alegada negligencia de un municipio. Luego de examinar detenidamente los sucesos pertinentes, a la luz del derecho aplicable, resolvemos que no procede tal reclamación.
H-I

Trasfondo

A continuación resumimos los hechos relevantes a la controversia, así como el trámite correspondiente a la causa de acción que sirvió de base al asunto que nos ocupa.
El Area de Servicios Públicos del Departamento de Hacienda e Integrand suscribieron un acuerdo denominado Municipalities of Puerto Rico Deposit Accounted Liability Policy-Contract (Contrato), a favor de los municipios de Puerto Rico, con vigencia de un año a partir de 30 de junio de 2010.
El 27 de agosto de 2012, la Sra. Bonnie Savary Leguillow (señora Savary), junto a su hija y su madre (apeladas), pre-sentaron una Demanda contra el municipio de Fajardo (Mu-nicipio) y varios codemandados, algunos de ellos desconocidos. Como parte de su reclamación, las apeladas solicitaron el pago de los daños sufridos como consecuencia de una caída de la señora Savary, que tuvo lugar el 29 de abril de 2011. Este accidente ocurrió mientras la señora Sa-vary discurría por una acera del Municipio, causado por el desnivel de una tapa de acero que se encontraba a su paso.(1)
*1018El 6 de septiembre de 2013, el Municipio sometió una Moción de Sentencia Sumaria, para la desestimación de la Demanda, por incumplir con el requisito de notificación previa fijado en el Art. 15.003 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (Ley de Municipios Autónomos), 21 LPRA sec. 4703.
El 22 de octubre de 2013 se presentó una Demanda En-mendada con el propósito de añadir a la Autoridad de Energía Eléctrica (AEE) como parte demandada por, ale-gadamente, ser la propietaria de la aludida tapa de acero. En el documento se incluyeron, además, como parte de-mandada, a aseguradoras desconocidas que, a la fecha de los eventos, tenían pólizas de seguros vigentes a favor de la AEE.
El 5 de marzo de 2014, la parte apelada presentó una Moción Solicitando Autorización para Emplazar. Por este medio pidió incluir a Integrand en el pleito, en sustitución de una de las aseguradoras demandadas desconocidas, ale-gando que la apelante respondía directamente por los da-ños ocasionados por el Municipio.
Luego de una serie de trámites procesales, el 12 de marzo de 2014 Integrand, sin someterse a la jurisdicción del tribunal, compareció en calidad de administradora del Programa y presentó una Comparecencia Especial, Moción Urgente e Informativa en Cuanto a Estatus del Fondo. Allí explicó que, al 7 de marzo de 2014, únicamente quedaban disponibles $35,510 de los fondos del Programa adminis-trado por Integrand destinados al pago de las reclamacio-nes contra los municipios de Puerto Rico por eventos ocu-rridos entre el 30 de junio de 2010 y el 30 de junio de 2011, es decir, durante la vigencia del Contrato.
El 2 de abril de 2014, el Tribunal de Primera Instancia autorizó la sustitución y el emplazamiento de Integrand. *1019El 8 de mayo de 2014 se emplazó a la apelante con copia de la Demanda Enmendada.
El 17 de julio de 2014, Integrand presentó una Moción de Sentencia Sumaria. Solicitó la desestimación de la ac-ción directa instada en su contra en calidad de asegura-dora del Municipio, según provisto en el Art. 20.030 del Código de Seguros de Puerto Rico (Código de Seguros), 26 LPRA see. 2003. Argumentó no ser aseguradora del Muni-cipio, sino meramente una administradora del Programa. Entre otros documentos, Integrand incluyó una carta sus-crita por el Comisionado de Seguros de Puerto Rico, quien certificó que el Contrato no era de seguro, sino que, a tra-vés del acuerdo, se pactaron únicamente los servicios de administración de un programa de autoseguro.
Así las cosas, el Tribunal de Primera Instancia dictó una Sentencia Sumaria Parcial para declarar "con lugar” ambas mociones y desestimar de esta forma las reclama-ciones instadas, tanto en contra del Municipio como de Integrand. En lo atinente a Integrand, el foro primario concluyó que la apelante no era aseguradora del Municipio. Dispuso que, conforme a los términos del Con-trato, no hubo una transferencia de riesgo y las funciones de la apelante se limitaron exclusivamente a las de un Ter-cero Administrador de un programa de autoseguro.
La parte apelada recurrió entonces al Tribunal de Apelaciones. En lo concerniente a este recurso, dicho foro dejó sin efecto la desestimación de la reclamación en contra de Integrand.
El foro apelativo intermedio examinó la normativa pre-valeciente en otras jurisdicciones debido a la ausencia de alguna disposición específica que regule el autoseguro para efectos de la Ley de Municipios Autónomos. En atención a ello, citó legislación y jurisprudencia de varios estados de Estados Unidos, en donde se atendió la interrogante de si, según ciertas circunstancias, un autoseguro puede tratarse como un seguro para efectos legales.
*1020Dictaminó que, contrario a lo aducido por Integrand, las cláusulas del Contrato eran confusas y no fijaban con pre-cisión el rol y las responsabilidades de la apelante ante una reclamación. Señaló que las disposiciones del acuerdo se asemejan más bien a las de una póliza de seguro. En particular destacó que el documento: se titula Policy-Contract, hace referencia al pago de una “prima” y dispone para una participación activa de Integrand en la tramita-ción de las reclamaciones.
Por otra parte, mencionó que el Tribunal de Primera Instancia no precisó el derecho aplicable a la figura de Ter-cero Administrador en el contexto de la reclamación en contra de Integrand para, de este modo, fundamentar la desestimación decretada. Indicó que, a diferencia de varias jurisdicciones de Estados Unidos, en Puerto Rico la figura del Tercero Administrador se ha reglamentado exclusiva-mente en el campo de los servicios de salud. Explicó que, el único intento de regular esta práctica localmente, a través de una enmienda al Código de Seguros, resultó infructuoso. Por lo tanto, localmente existe un vacío legal sobre este particular.
Así pues, resolvió que mediaban consideraciones de alto interés público que requerían devolver el caso al foro pri-mario para que Integrand presentara prueba sobre la in-tención detrás del acuerdo, así como el alcance de sus cláu-sulas, para poder determinar si la apelante actuó como Tercero Administrador o si, por el contrario, debía responder directamente a la parte apelada en calidad de aseguradora.
Inconforme, Integrand acudió a este Foro. El 24 de junio de 2016 acogimos su recurso de apelación. Como único error, debemos resolver si procedía dictar sentencia suma-ria desestimando la acción presentada en contra de Integrand. Veamos.
*1021I—I

El contrato

Las particularidades siguientes, relevantes a la disposi-ción de la controversia planteada, surgen del Contrato sus-crito por la apelante.
En el Contrato, Integrand se obligó a investigar, defender y transigir cualquier reclamación en daños interpuesta contra los municipios.(2) Por su parte, el Gobierno, a través del Departamento de Hacienda, se comprometió a crear un fondo de $18 millones (Funding Amount), de los cuales $14.4 millones serían destinados al pago de las reclamacio-nes en contra de los municipios y $3.6 millones para sufra-gar los gastos de Integrand en investigar, defender y tran-sigir reclamaciones cubiertas por los términos y las condiciones del Contrato. A tono con lo pactado, el Go-bierno debía desembolsar los $18 millones no más tarde de 10 de septiembre de 2010. De lo contrario, la apelante ten-dría el derecho a rescindir el Contrato. Asimismo se esta-blecieron los términos para calcular el reembolso de cual-quier sobrante del fondo en la eventualidad de cancelarse el Contrato o al terminar su vigencia.
Igualmente resulta importante mencionar que se dis-puso, en el Contrato, que la responsabilidad de Integrand cesaría una vez se agotase el fondo de $14.4 millones asig-nado para cubrir las reclamaciones contra los municipios. De ocurrir esa eventualidad, la responsabilidad de pagar las reclamaciones revertiría al Gobierno. Contrato See. Did, Apéndice, pág. 152. Además, se insertó una cláusula de relevo CHold, Harmless and Indemnification), aplicable, entre otras causas, a reclamaciones iniciadas contra Inte*1022grand por daños en exceso de los límites del fondo de $14.4 millones. Contrato, Sec. Fb, Apéndice, pág. 152.
I—i )—1

Derecho aplicable

A. Ley de Municipios Autónomos
El Art. 8.011 de la Ley de Municipios Autónomos, 21 LPRA sec. 4361, exige a los municipios proteger sus activos y recursos de “riesgos puros”. En este contexto, el término “riesgos puros” incluye reclamaciones por daños y perjuicios. Art. 8.011(c)(3) de la Ley de Municipios Autónomos, 21 LPRA sec. 4361(c)(3). Para poder cumplir con este deber, los municipios han de valerse de aquellos mecanis-mos fijados por el Secretario de Hacienda para manejar riesgos. Art. 8.011(a) de la Ley de Municipios Autónomos, 21 LPRA sec. 4361(a).
De esta manera, la responsabilidad de negociar y tramitar los regímenes necesarios para salvaguardar a los municipios de estas contingencias ha sido delegada al Secretario de Hacienda. A esos efectos, el Art. 12.020(3) del Código de Seguros, 26 LPRA sec. 1201(3), dispone: “[e]xcepto en aquellos casos en que por ley se disponga de otro modo, el Secretario de Hacienda gestionará y contra-tará los seguros del Estado Libre Asociado y sus municipios”. (Enfasis nuestro). Estas competencias amplias, según encomendadas al Secretario de Hacienda, se detallan del modo siguiente:
El Secretario de Hacienda actuará en representación de los municipios, en la forma que estime más conveniente, econó-mica y ventajosa para éstos, en todo lo relacionado con la pro-tección de sus activos contra pérdidas resultantes de los ries-gos puros. En el desempeño de esta responsabilidad, el Secretario estará facultado, entre otras cosas, para decidir el mecanismo que se utilizará para tratar los riesgos a cubrir, los límites de la cobertura, los términos contractuales que aplica-*1023rán a la misma y la aportación, cuota o prima que habrá de pagar el municipio por la cobertura que habrá de recibir y los procedimientos a seguir en el trámite, ajuste y negociación de las reclamaciones. (Enfasis nuestro). Art. 8.011(d) de la Ley de Municipios Autónomos, 21 LPRA sec. 4361(d).
Asimismo, el estatuto reconoce expresamente la autori-dad del Departamento de Hacienda de optar por utilizar el mecanismo del autoseguro al ejercitar su cometido. De modo que, se faculta “[e]l uso de autoseguros que cumplan con los requisitos de la técnica del seguro pero que no se considerarán como seguros al amparo [del] ‘Código de Seguros de Puerto Rico’ ”. (Énfasis nuestro). Art. 8.011(a)(1) de la Ley de Municipios Autónomos, 21 LPRA sec. 4361(a)(1).
B. El seguro
El seguro constituye un acuerdo donde una parte se compromete a compensar a otra por una pérdida ocasio-nada a causa de una contingencia en particular. El Art. 1.020 del Código de Seguros, 26 LPRA sec. 102, lo define como aquel “contrato mediante el cual una persona se obliga a indemnizar a otra o a pagarle o a proveerle un beneficio específico o determinable al producirse un suceso incierto previsto en el mismo”.
Es decir, a cambio del pago de una prima, se transfiere el riesgo de un evento específico a la aseguradora, quien viene obligada a cubrir los daños económicos por los que el asegurado esté llamado a responder. Viruet et al. v. SLG Casiano-Reyes, 194 DPR 271 (2015); Natal Cruz v. Santiago Negrón et al., 188 DPR 564 (2013); Maderas Tratadas v. Sun Alliance et al., 185 DPR 880 (2012); Integrand Assurance v. CODECO et al., 185 DPR 146 (2012). Así pues, la función primordial de una póliza de seguro es establecer un mecanismo para transferir un riesgo y de esta manera proteger al asegurado de ciertos eventos identificados en el contrato de seguro. R.J. Reynolds v. Vega Otero, 197 DPR 699 (2017); R.A. Goode, Self-Insurance as Insurance in Lia*1024bility Policy “Other Insurance” Provisions, 56 Wash. & Lee L. Rev. 1245, 1252 (1999).
Por otra parte, nuestro ordenamiento en materia de seguros le permite a un perjudicado iniciar una acción directamente contra una aseguradora con el propósito de reclamar el pago de los daños y perjuicios ocasionados por su asegurado.(3) Esta acción se caracteriza por ser “inde-pendiente, distinta y separada” de la reclamación que tiene disponible el promovente en contra del causante de sus daños. Ruiz v. New York Dept. Stores, 146 DPR 353, 364 (1998). Véase, además, SLG Albert-García v. Integrand Asrn., 196 DPR 382 (2016).
A pesar de ser una acción separada, una persona que reclama daños por la alegada negligencia de un asegurado tiene tres opciones para hacer valer su derecho: (1) deman-dar al asegurador, (2) demandar al asegurado o (3) deman-dar a ambos conjuntamente. SLG Albert-García v. Integrand Asrn., supra; Neptune Packing Corp. v. Wackenhut Corp., 120 DPR 283 (1988). Claro está, la responsabilidad del asegurador estará limitada por las cláusulas y restric-ciones delineadas en la póliza bajo la cual se demanda.(4) SLG Albert-García v. Integrand Asrn., supra.
*1025C. El autoseguro
El término “autoseguro” no tiene una acepción legal precisa. E. Hollowell, Self-insurance against Liability as other Insurance within Meaning of Liability Insurance Policy, 46 ALR4th 707, 710 Sec. 2 [a] (1986). Con el fin de examinar su significado, comenzamos por transcribir la definición siguiente:
Situación en la que una persona, física o jurídica, soporta con su patrimonio las consecuencias económicas derivadas de sus propios riesgos, sin intervención de ninguna entidad aseguradora. J. Castelo Maltrán, Diccionario Mapfre de Seguros, Madrid, Ed. Mapfre S.A., 1988, pág. 26.
De igual manera, se ha descrito el autoseguro como un concepto amplio y relativamente amorfo utilizado de forma inconsistente para describir una entidad que carece, par-cial o totalmente, de un seguro comercial o que de alguna manera retiene parte de su propio riesgo. J.B. Berkely, Recent Developments in Self-insurance Law, 33 Tort & Ins. L.J. 693-694 (1998). Véase, además, Goode, supra, pág. 1250. De manera que, en cierto sentido, todo riesgo que no esté asegurado adviene autoasegurado. 1-A Couch on Insurance 3d Sec. 10.1, pág. 10-3 (2010).
A diferencia del seguro, el autoseguro se distingue por-que no se le transfiere el riesgo a una aseguradora a través de una póliza.
Entre las bondades que ofrece el negocio de seguros es pre-cisamente que una persona expuesta a sufrir una pérdida, ya sea de su propiedad o quedar obligado financieramente a un tercero por actos u omisiones negligentes, le transfiere ese riesgo o pérdida económica de naturaleza contingente a un asegurador que económicamente puede absorber dicha pérdida. No obstante, cuando una persona natural o jurídica se propone utilizar las primas, que ordinariamente les serían pagadas al asegurador, para crear una reserva encaminada a compensar dichas pérdidas, se entiende que el asegurado ha autíoa] segurado o asumido el riesgo él mismo. (Enfasis nuestro). R. Cruz, Derecho de seguros, San Juan, Pubs. JTS, 1999, pág. 354.
*1026En ocasiones, las grandes corporaciones y entidades gu-bernamentales eligen autoasegurarse en lugar de adquirir un seguro. Igualmente, los negocios más pequeños optan por esta alternativa, en particular si no está disponible la cubierta deseada a un precio favorable. Incluso los indivi-duos pueden preferir autoasegurarse. De hecho, en otras jurisdicciones la decisión de pactar un deducible u otros mecanismos para reducir el monto de la prima de un se-guro, se ha considerado como la voluntad de una persona de autoasegurarse. El autoseguro puede venir acompañado del deseo de financiar las pérdidas, como, por ejemplo, si se reserva periódicamente dinero suficiente para cubrir daños anticipados. Por otra parte, el autoseguro puede consistir simplemente en la decisión de absorber ciertas pérdidas en la eventualidad de que ocurran daños. Couch, supra, Sec. 10.1, pág. 10-5.
El uso del autoseguro ha resultado particularmente be-neficioso para las municipalidades y otras entidades gubernamentales. Precisa recordar que los autoasegurados mantienen su independencia del mercado tradicional co-mercial y deciden cómo manejar el riesgo y las controver-sias asociadas al litigio. Se entiende que este mecanismo redunda en mayor seguridad, menos pérdidas y una mejor administración. Berkely, supra, pág. 693.
De manera que, convertirse en un autoasegurado, par-cial o totalmente, puede constituir una manera efectiva de manejar los costos de una empresa en la medida que se ahorra en el pago de comisiones, impuestos, las ganancias de las compañías aseguradoras y gastos administrativos sustanciales asociados con la industria de seguros. M.W. Flory y A. Lui Walsh, Know thy Self-insurance (and thy Primary and Excess Insurance), 36 Tort & Ins. L.J. 1005, 1006 (2001). Además, no tiene que hacerse desembolso al-guno hasta que ocurre la pérdida. De este modo se retienen los intereses acumulados sobre los fondos que hayan reser-*1027vado para cubrir pérdidas futuras. 1 New Appleman on Insurance Law Library Edition Sec. 1.09 [2], pág. 1-95 (Rel. 11-9/2014). Véase, además, Couch, supra, Sec. 10.1, pág. 10-5.
Por otro lado, la desventaja principal de este mecanismo es que el autoasegurado retiene el riesgo de la pérdida y absorbe los costos relacionados con la investigación y el trámite de las reclamaciones. New Appleman on Insurance Law Library Edition, supra, Sec. 1.09[2], pág. 1-95. Véase, además, Couch, supra, Sec. 10.1, pág. 10-5.
En Estados Unidos, el uso del autoseguro aumentó signi-ficativamente en la década de 1980, debido al encareci-miento dramático que experimentaron las primas de los se-guros en lo que se denominó “la crisis de los seguros”. Flory y Walsh, supra, pág. 1006; Goode, supra, pág. 1250. Durante esa época, muchas entidades decidieron autoasegu-rarse, ya fuese porque las cubiertas no estaban disponibles o sus costos resultaban prohibitivos. Goode, supra, pág. 1250. En las últimas décadas, este mecanismo, en sus diferentes modalidades, se ha convertido en algo cada vez más común en otras jurisdicciones. Flory y Walsh, supra, pág. 1005. En tiempos recientes han surgido, además, una variedad de al-ternativas a las prácticas tradicionales de seguro comercial. New Appleman on Insurance Law Library Edition, supra, Sec. 1.09[1], pág. 1-95.
D. Tercero Administrador
Un gran número de entidades ha decidido que, para fines de manejar sus riesgos, el autoseguro le resulta más conveniente que comprar una cubierta. Sin embargo, mu-chas de las compañías que optan por el autoseguro carecen de un departamento de reclamación propio y desconocen las particularidades del proceso de reclamaciones. Así pues, eligen contratar a un Tercero Administrador que se encargue de procesar las reclamaciones que surjan bajo un programa de autoseguro.
*1028El Tercero Administrador es un intermediario que puede asumir ciertas tareas operacionales a nombre de en-tidades autoaseguradas. Generalmente, tiene la enco-mienda de tramitar las reclamaciones y los beneficios de programas de seguros de salud y de vida. New Appleman on Insurance Law Library Edition, supra, Vol. 2, Sec. 15.02[4], pág. 15-18 (Rel. 9-9/2013). Puede llevar a cabo esta función, en todo o en parte, a nombre de un autoasegurado. Además, provee los servicios de cobro de primas, inscripción y otras actividades de naturaleza administrativa. 1 New Appleman Insurance Law Practice Guide Sec. 1.11[2], pág. 1-25 (2016). En fin, un Tercero Ad-ministrador investiga y ajusta las reclamaciones de, prác-ticamente, la misma forma en que una compañía o un ajus-tador independiente lo liaría. No obstante, el pago de la reclamación proviene de un programa de autoseguro en lugar de una póliza de seguro. New Appleman on Insurance Law Library Edition, supra, Sec. 4.03[6], pág. 4-25 (Rel. 13-9/2015).
La figura del Tercero Administrador no aparece regla-mentada en nuestro ordenamiento, excepto en el campo de los servicios de salud. A través de la Ley Núm. 203-2008 se insertó el Capítulo 31 al Código de Seguros, 26 LPRA sees. 3101-3108, mediante el cual se autorizó la negociación co-lectiva entre las organizaciones de servicios de salud y los proveedores para acordar los términos de sus contratos.(5) Como parte de la Ley Núm. 203-2008, supra, se consignó la siguiente definición del Tercero Administrador:
Es una organización pública o privada que procesa reclama-ciones de proveedores sin asumir riesgo. Usualmente son con-tratados por organizaciones de servicios de salud u otras enti-dades que se autoaseguran, con el propósito de que administren los servicios de: procesamiento de reclamaciones, cobro de primas, contratar proveedores, pago a proveedores y *1029actividades administrativas. (Énfasis nuestro). Art. 31.020(7) del Código de Seguros, 26 LPRA sec. 3102(7).
Posteriormente, hubo un intento fallido de añadir el Ca-pítulo 32 al Código de Seguros con el propósito de regular los contratos de los Terceros Administradores con las ase-guradoras y organizaciones de servicios de salud en Puerto Rico. Con ese propósito, el 6 de octubre de 2014, se aprobó en la Cámara de Representantes el P. de la C. 1573.(6) Sin embargo, el proyecto no se validó como ley.
E. Interpretación de pólizas de seguro
El Código de Seguros, 26 LPRA sec. 101 et seq., establece las reglas propias para la interpretación de las pólizas de seguro, las cuales hemos recogido en nuestra jurisprudencia. Véanse, por ejemplo: Viruet et al. v. SLG Casiano-Reyes, supra; Natal Cruz v. Santiago Negrón et al., supra. Entre los principios más destacados, despunta la protección del asegurado. Así pues, en aquellos casos en que surjan dudas en torno a las cláusulas de una póliza, se acogerá la interpretación que más le favorezca. De ser ne-cesario, se recurrirá de manera supletoria a los principios generales de hermenéutica aplicables a los contratos, según preceptuados en los Arts. 1233 a 1241 del Código Civil, 31 LPRA secs. 3471—3479. Maderas Tratadas v. Sun Alliance et al., supra.
F. Interpretación de contratos
La interpretación de los contratos en general se rige por el esquema dispuesto en los Arts. 1233 a 1241 del *1030Código Civil, 31 LPRA secs. 3471-3479, teniendo presente en todo momento la intención de las partes. VDE Corporation v. R & R Contractors, 180 DPR 21 (2010); Rodríguez et al. v. Gómez et al., 156 DPR 307 (2002).
Cónsono con nuestro ordenamiento, primeramente, se examinarán los términos del contrato. De ser claros, se hará valer el sentido literal de lo allí dispuesto. Sin embargo, si lo consignado en el acuerdo aparenta ser contra-rio a la intención de las partes, prevalecerá esta última. Art. 1233 del Código Civil, 31 LPRA sec. 3471. Como parte de este proceso de análisis, se examinarán los actos con-temporáneos y posteriores al acuerdo con el fin de verificar la intención de las partes al vincularse contractualmente. Art. 1234 del Código Civil, 31 LPRA sec. 3474. Por último, nuestra normativa ordena que las disposiciones del con-trato se interpreten de manera integrada, cónsona con los designios de los contratantes. Art. 1237 del Código Civil, 31 LPRA sec. 3475.
G. Sentencia sumaria
A través del mecanismo de sentencia sumaria dis-puesto en la Regla 36 de Procedimiento Civil, 32 LPRA Ap. V, los tribunales están autorizados a disponer parcial o to-talmente de litigios civiles en aquellas situaciones en las que no exista alguna controversia material de hecho que requiera ventilarse en un juicio plenario. Rodríguez Méndez v. Laser Eye, 195 DPR 769 (2016); Lugo Montalvo v. Sol Meliá Vacation, 194 DPR 209 (2015); Meléndez González et al. v. M. Cuebas, 193 DPR 100 (2015); Burgos López et al. v. Condado Plaza, 193 DPR 1 (2015). De manera que, pro-cede dictar sentencia sumaria cuando no existe un conflicto genuino en torno a hechos materiales y el derecho aplica-ble así lo permite. íd. Este trámite sumario agiliza el pro-ceso judicial, alivia la carga de los tribunales y ayuda a las partes a obtener un remedio justo, rápido y económico. Id.
*1031IV

Discusión

A. Tercero administrador
Además de concluir que los términos del Contrato no eran claros, el Tribunal de Apelaciones destacó que la fi-gura del Tercero Administrador no está reglamentada en nuestro ordenamiento fuera del campo de la salud. Especí-ficamente, advirtió que el tribunal primario no funda-mentó las razones para permitirle a un Tercero Adminis-trador manejar fondos públicos sustanciales ante esta ausencia de normativa. Sobre este particular, indicó lo si-guiente:
En su día, corresponderá al foro primario dilucidar en un juicio plenario si Integrand es una administradora del auto-seguro del Municipio, si procede en derecho, y pese a que [...] el único proyecto de ley sobre este tema no contó con el aval del Senado de Puerto Rico, extender el reconocimiento de dicha figura al ámbito de responsabilidad pública en ausencia de ley positiva o si Integrand debe responder ante la recurrida en capacidad de aseguradora. (Énfasis nuestro). Sentencia del Tribunal de Apelaciones, pág. 45.
Sin embargo, a falta de reglamentación expresa en torno al acuerdo bajo la consideración del tribunal, corres-pondía analizar los términos de lo pactado entre las partes a la luz de la autonomía de la voluntad, principio rector en materia de contrato. Andréu Fuentes y otros v. Popular Leasing, 184 DPR 540, 554 (2012); Class v. Vehicle Eqmnt. Leasing Co., 143 DPR 186, 198 (1997); Meyers Bros. v. Gelco, 114 DPR 116, 123 (1983).
Cónsono con esta norma, las partes quedan li-bres de estipular todas las cláusulas y condiciones que es-timen pertinentes a su relación, siempre que éstas no con-travengan la ley, la moral o el orden público. Art. 1207 del *1032Código Civil de Puerto Rico, 31 LPRA sec. 3372. Andréu Fuentes y otros v. Popular Leasing, supra; Class v. Vehicle Eqmnt. Leasing Co., supra; Meyers Bros. v. Gelco, supra.
En lo que respecta a la controversia ante nos, el estado de derecho actual no impide que se contrate a entidades como Integrand para realizar labores relacionadas con el manejo de reclamaciones —estrictamente en calidad de Tercero Administrador— por el mero hecho de ser asegu-radoras autorizadas para emitir pólizas en Puerto Rico. Nuestro ordenamiento guarda silencio sobre este particular. No vemos razón legítima para vedar esa prác-tica en el presente recurso. Es decir, a pesar de que la figura del Tercero Administrador no ha sido reglamentada en nuestra jurisdicción, resolvemos que, en el contexto es-pecífico del Contrato que da base a este litigio, no existe impedimento legal que inhabilite a Integrand para efec-tuar este tipo de labor.
En ese sentido, la Ley de Municipios Autónomos espe-cíficamente autorizó al Secretario de Hacienda para, a nombre de los municipios, adoptar el mecanismo de auto-seguro con el fin de proteger a estas entidades guberna-mentales de los riesgos denominados “puros”. También le facultó a fijar aquellos términos contractuales que enten-diese apropiados para llevar a cabo esta encomienda, in-cluyendo disponer los “procedimientos a seguir en el trá-mite, ajuste y negociación de reclamaciones”. (Énfasis nuestro). Art. 8.011(d) de la Ley de Municipios Autónomos, 21 LPRA sec. 4361(d). Estas responsabilidades deta-lladas en la ley son cónsonas con las labores delegadas al Tercero Administrador en escenarios de autoseguro, lo que nos lleva a concluir que el aludido estatuto permite utilizar este tipo de servicio para atender gestiones con-cernientes a las reclamaciones instadas en contra de los municipios.
Asimismo, conforme a la documentación que consta en autos, resulta incuestionable que las funciones delegadas a *1033Integrand se ejercieron en calidad de Tercero Administra-dor de un fondo de autoseguro y no como asegurador. Se-gún mencionamos, las facultades encomendadas a un Ter-cero Administrador en materia de autoseguro pueden coincidir, en muchos aspectos, con las labores de una com-pañía aseguradora en la medida en que se le delega el defender al autoasegurado, así como procesar y transigir las reclamaciones sometidas contra éste, sin que esto le con-vierta en un asegurador.
No podemos perder de perspectiva que, como regla general, los autoasegurados carecen del peritaje necesario para procesar las reclamaciones que afectan su capital. Por ello, tal como ocurrió en este caso, las entidades autoase-guradas, ya sean públicas o privadas, comúnmente recu-rren a compañías independientes para que lleven a cabo estas gestiones con el propósito de reducir gastos.
De otra parte, el Tribunal de Apelaciones entendió que la discreción y responsabilidad, que conlleva la enco-mienda de manejar las reclamaciones según el Contrato, podían tornar a Integrand en una entidad responsable directamente ante la parte apelada.(7)
Sin embargo, acorde con las alegaciones vertidas en la Demanda, la acción instada contra Integrand está predi-cada exclusivamente en el mecanismo de acción directa dis-puesto en el Art. 20.030 del Código de Seguros, supra. Es decir, se le trae al pleito únicamente en calidad de asegu-radora, por alegadamente haber expedido una póliza de seguros que cubre reclamaciones por daños y perjuicios, por los cuales el Municipio es llamado a responder. No consta en el caso alegación alguna dirigida contra Integrand en su capacidad de Tercero Administrador. Es decir, en ningún momento se cuestiona la labor de la apelante al *1034defender, procesar y transigir reclamaciones a la luz de los términos del Contrato.
Por lo tanto, no existe fundamento legal para adscribirle responsabilidad a Integrand por sus ejecutorias como Ter-cero Administrador, según los hechos imputados en la Demanda.
B. El autoseguro
El autoseguro tampoco aparece reglamentado taxativa-mente en Puerto Rico en el contexto del Contrato que nos ocupa. Sin embargo, existe una amplia discusión del con-cepto en otras jurisdicciones, que nos permite analizar esta figura con mayor claridad.
A través del Contrato, se repiten ciertos conceptos bási-cos que confirman la naturaleza del pacto como de admi-nistración de un autoseguro. En primer lugar, y fundamental a este asunto, se destaca la obligación del Gobierno de pagar la cantidad de $18 millones denominada Funding Amount. Esta exigencia aparece consignada taxativamente entre las cláusulas del Contrato.
El Funding Amount se encuentra, a su vez, desglosado en dos partidas, a saber: $14.4 millones para el pago de reclamaciones y $3.6 millones para cubrir los gastos de Integrand en tramitarlas.(8) Asimismo se fijó el límite máximo de $14.4 millones para el pago agregado de recla-maciones en contra de los municipios por pérdidas cubier-tas según los términos del Contrato.(9)
*1035Así pues, no cabe duda de que, según los términos ine-quívocos del Contrato, le correspondía al Gobierno el pago total de estos fondos. Este requisito de pago constituyó una obligación esencial del acuerdo, al extremo de que su in-cumplimiento daba base a la cancelación del Contrato. De manera que se especificó el derecho de Integrand a rescin-dir la póliza de no pagarse en su totalidad el Funding Amount en el término de tiempo provisto para ello. Con-trato Sec. A2a, Apéndice, pág. 150.
De igual manera, Integrand tenía que devolver cual-quier excedente del dinero aportado por el Gobierno, una vez terminara el Contrato, ya fuese por su expiración o cancelación. En atención a ello, la apelante venía obligada a calcular y a reembolsar al Gobierno el sobrante de los $14.4 millones. Contrato Sees. Al y A3, Apéndice, pág. 150.
A base de lo anterior, y conforme a los términos relevan-tes del Contrato, los cuales no están en controversia, las compensaciones a los reclamantes habrían de pagarse con fondos provenientes del Gobierno y no mediante una póliza expedida por Integrand. No existe disposición alguna en el Contrato que dé base a concluir lo contrario. De esta ma-nera, el riesgo concerniente a los posibles daños, por los actos u omisiones negligentes de los municipios, nunca se transfirió a Integrand. Por el contrario, el riesgo se retuvo entre los municipios, quienes aportaron a un fondo común a través del Departamento de Hacienda para, de este modo, enfrentar posibles reclamaciones futuras.
Una lectura integral del Contrato tampoco nos permite decretar que los $3.6 millones pagaderos a Integrand cons-tituían primas de seguro. Más bien, estos dineros iban diri-gidos a compensar a la apelante por sus obligaciones rela-cionadas al manejo y la transacción de las reclamaciones iniciadas en contra de los municipios en calidad de Tercero Administrador, según contraídas mediante el Contrato. Es decir, cubrían los gastos de Integrand vinculados a la inves-*1036tigación, defensa y disposición de estas reclamaciones.(10) Una vez agotados los $14.4 millones, cesaba la responsabi-lidad de Integrand de pagar las reclamaciones, por lo que esta obligación revertía al Gobierno.(11)
Al no estar frente a una póliza de seguros, sino ante un contrato de administración de un autoseguro pactado entre Integrand y el Departamento de Hacienda, corresponde in-terpretar el acuerdo, utilizando las reglas de hermenéutica dispuestas en el Código Civil y no la normativa especial fijada en el Código de Seguros. Por lo tanto, examinamos los términos consignados por las partes en el documento de una manera integral. Únicamente de no resultar claros, habrá que auscultar la intención de las partes.
Notamos que el Tribunal de Apelaciones apoyó su deter-minación en una serie de estatutos y precedentes judiciales de varias jurisdicciones de Estados Unidos, según los cua-les, bajo ciertas condiciones se ha calificado el autoseguro como una cubierta comercial o se ha considerado que, al adentrarse en esta práctica, se está incursionando en el negocio de seguros (business of insurance).(12)
*1037Debe quedar claro que la aplicabilidad de esta normativa y jurisprudencia responde a situaciones concre-tas, muy particulares, que no guardan relación alguna con los hechos presentes en este recurso. Es decir, estos prece-dentes resultan ajenos a la controversia que nos ocupa. Además, mediante ninguna de las contingencias contem-pladas en estas leyes y casuística, un autoseguro consti-tuido, enteramente por una aportación gubernamental, puede transformarse en una póliza de seguro de responsa-bilidad pública que nunca fue emitida por una compañía aseguradora. En otras palabras, si lo que está de por medio es el pago de una reclamación y el resarcimiento corres-pondiente proviene exclusivamente del dinero aportado por un autoasegurado, no puede imputársele responsabilidad en calidad de aseguradora a una entidad que ha actuado meramente como Tercero Administrador de esos fondos.
Repetimos, la reclamación que pesa sobré':'íntegrand está fundamentada única y exclusivamente en que, presun-tamente, emitió una póliza de responsabilidad pública a favor del Municipio según el Art. 20.030 del Código de Se-guros, supra (“acción directa”). Por lo tanto, en este caso, resultan improcedentes las variantes jurídicas, según las cuales se han reputado ciertas prácticas del autoseguro como un seguro.
Advertimos, además, que el Tribunal de Apelaciones in-dicó en su Sentencia que la transferencia de riesgo, de por sí, no constituye el único criterio para determinar si una empresa está o no dedicada al negocio de seguros y citó a Insurance Bd. under Social Ins. Plan v. Muir, 635 F.Supp. 1425 (M.D. Pa. 1986), en apoyo a esta posición. En ese *1038caso, la controversia giraba en torno a las disposiciones de la Ley McCarran-Ferguson, 15 USCA secs. 1011—1015, mediante la cual expresamente se les delegó a los estados de la Unión la facultad de reglamentar el “negocio de seguros” (business of insurance).(13)
A su vez, Insurance Bd. under Social Ins. Plan v. Muir, supra, se basó en Union Labor Life Ins. Co. v. Pireno, 458 US 119 (1982), donde se establecieron ciertos factores para identificar si, para propósitos de la Ley McCarran-Fergu-son, la práctica en controversia constituye un “negocio de seguros” que permita salvaguardar la autoridad estatal so-bre el asunto. La decisión del máximo foro judicial federal dispuso que, entre los criterios que se han de considerar, se evalúa si, conforme a la gestión sujeta al escrutinio judicial, se transfiere o se extiende el riesgo del asegurador, si ésta constituye una parte integral de la relación entre el asegurador y su cliente, y si su uso se limita a entidades en la industria de seguros.(14) Union Labor Life Ins. Co. v. Pireno, supra.
Como puede apreciarse, las expresiones del Tribunal Supremo federal están suscritas únicamente en función de la interpretación de la Ley McCarran-Ferguson. Es decir, a través del análisis se procura precisar si, a tono con las prácticas en controversia, se entiende que una entidad está incursionando en el negocio de seguros y, por lo tanto, se encuentra sujeta únicamente a la reglamentación estatal en materia de seguros. Nuevamente, los parámetros esta-blecidos por el foro federal, en consideración a un estatuto especial, no tienen injerencia con los hechos que tenemos *1039ante nuestra consideración. Las únicas incidencias rele-vantes a este recurso surgen del Contrato entre Integrand y el Departamento de Hacienda, y se atienden satisfacto-riamente por las disposiciones de nuestro Código Civil.
En resumen, en este caso no median hechos en contro-versia que impidan disponer de la solicitud de sentencia sumaria a favor de Integrand. Tampoco es menester aden-trarse en el proceso de indagar la intención de las partes contratantes. Los términos cruciales a la naturaleza del Contrato, como el de autoseguro, se encuentran delineados ineludiblemente en sus cláusulas. Independientemente de que algunos de los vocablos allí consignados estén asocia-dos a las pólizas de seguro, en este caso está ausente el requisito cardinal de una cubierta: la transferencia de riesgo.(15) El dinero aportado proviene única y exclusiva-mente de fondos públicos. De otra parte, las características propias del autoseguro permean todo el Contrato.
Cabe notar que, según mencionamos, el Art. 8.011(a)(1) de la Ley de Municipios Autónomos, supra, permite el me-canismo de autoseguro y advierte que no se equiparará a un seguro. Asimismo, el Comisionado de Seguros certificó que el Contrato en cuestión no constituía un contrato de seguros. Cónsono con nuestro dictamen, fundamentó su opinión de la forma siguiente:
Habiendo examinado las características del referido Programa [Programa de Responsabilidad Civil de los Municipios de Puerto Rico], es la posición de esta Oficina que el mismo cons-tituye un contrato de administración y no un contrato de seguros. Lo anterior obedece a que el referido asegurador no recibe una transferencia de los riesgos, sino que realiza fun-ciones de las que se conocen en la industria de seguros como *1040las de un Tercero Administrador para un Programa de Autoseguro. Apéndice, pág. 202.
Erró, por lo tanto, el Tribunal de Apelaciones al deter-minar que existía la posibilidad de que, en este caso, el autoseguro pudiese constituir una cubierta de responsabi-lidad pública a favor del Municipio.
Habida cuenta de que, en esta ocasión, Integrand no emi-tió una póliza de seguro y que la reclamación que nos ocupa descansa exclusivamente en el mecanismo de acción directa dispuesto en nuestro Código de Seguros, no existe base legal para retener a Integrand como parte en el litigio.
V

Conclusión

Abase de lo anterior, se revoca la Sentencia del Tribunal de Apelaciones de 9 de noviembre de 2015 y se desestima la reclamación instada por la parte apelada en contra de Integrand.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita.

 Se incluyeron como demandados a las entidades siguientes: municipio de Fajardo y Autoridad de Acueductos y Alcantarillados; además, las compañías de se-*1018guros Acosta Adjustment, Inc., Triple S y X, Y, Z, en calidad de desconocidas que, al momento de los hechos, tenían pólizas de seguros vigentes a favor de los demandados y respondían por los daños y perjuicios reclamados.


 “INTEGRAND Assurance Company shall investigate, defend and settle any covered claim or ‘suit’ against any or all of the insureds, jointly or severally, seeking damages”. Municipalities of Puerto Rico Deposit Accounted Liability Policy-Contract, Liability Coverages, Apéndice, pág. 154.


 A esos efectos, el Art. 20.010 del Código de Seguros de Puerto Rico (Código de Seguros), 26 LPRA sec. 2001, dispone:
“El asegurador que expidiere una póliza asegurando a una persona contra da-ños o peijuicios, por causa de responsabilidad legal por lesiones corporales, muerte o daños a la propiedad de una tercera persona, será responsable cuando ocurriere una pérdida cubierta por dicha póliza, y el pago de dicha pérdida por el asegurador hasta el grado de su responsabilidad por la misma, con arreglo a la póliza, no dependerá del pago que efectúe el asegurado en virtud de sentencia firme dictada contra él con motivo del suceso, ni dependerá de dicha sentencia”.


 Así lo dispone específicamente el Art. 20.030 del Código de Seguros, 26 LPRA sec. 2003(1):
“(1) La persona que sufriere los daños y perjuicios tendrá, a su opción, una acción directa contra el asegurador conforme a los términos y limitaciones de la póliza, acción que podrá ejercitar contra el asegurador solamente o contra éste y el asegurado conjuntamente [...] La responsabilidad del asegurador no excederá de aquella dispuesta en la póliza [...] Cualquier acción incoada conforme a esta sección estará sujeta a las condiciones de la póliza o contrato y a las defensas que pudieran alegarse por el asegurador en acción directa instada por el asegurado [...]


 AI amparo de la Ley Núm. 203-2008 (26 LPRA secs. 3101-3108), la Oficina del Comisionado de Seguros promulgó el Reglamento Núm. 7646 de 23 de diciembre de 2008, conocido como Regla Núm. 91. Allí se establecieron las normas atinentes al proceso de negociación entre estas entidades y los Terceros Administradores.


 El Art. 32.010 del P. de la C. 1573, 17ma Asamblea Legislativa, 4ta Sesión Ordinaria, 6 de octubre de 2014, definía esta figura del modo siguiente:
“I. ‘Tercero administrador’, conocido por sus siglas en inglés como ‘TPA’, signi-fica una persona que en representación de un asegurador administre seguros, sea directa o indirectamente, acepta solicitudes de seguros, cobra primas o realiza ajus-tes o transige reclamaciones, o realiza cualesquiera otras funciones administrativas u operacionales según contratadas con el asegurador relacionadas a las cubiertas de cualquier tipo de seguro que provea un asegurador a personas o sobre riesgos que residan en Puerto Rico”. (Enfasis nuestro).


 Específicamente, el Tribunal de Apelaciones hizo referencia a: Wathor v. Mutual Assur. Adm’rs., Inc., 87 P.3d 559 (Okla. Sup. Ct. 2004), y Cary v. United of Omaha Life Ins. Co., 68 P.3d 462 (Co. Sup. Ct. 2003). En estos casos, se debatió la responsabilidad de Terceros Administradores a cargo de planes de salud frente a los beneficiarios del plan por alegaciones de mala fe en el manejo de las reclamaciones.


 “ ‘Funding amount’ the funding amount payable is $18,000,000.00 net of commission which represents the sum of the ‘OVERALL AGGREGATE LIMIT FOR ALL INDEMNITY PAYMENTS’ of $14,400,000.00 and the ‘LOSS ADJUSTMENT EXPENSES AND OTHER EXPENSES’ OF $3,600,000.00”. Apéndice, pág. 149.


 “ ‘OVERALL AGGREGATE LIMIT FOR ALL INDEMNITY PAYMENTS OF $14,400,000.00’ means the maximum overall aggregate limit to be paid for all indemnity losses that amounts to FOURTEEN MILLION FOUR HUNDRED THOUSAND DOLLARS ($14,400,000.00 includes all amounts paid by INTEGRAND Assurance Company to third parties or reimbursed to you for losses under this policy which includes prejudgment and post judgment interest awarded against INTEGRAND Assurance Company or you)”. (Enfasis nuestro). Apéndice, pág. 149.


 “An expenses incurred by INTEGRAND Assurance Company in the duty to investigate, defend and settle ‘claims’ or ‘suits’ as covered under the terms of this Policy-Contract. [...] The loss adjustment expenses and other expenses account amounts to THREE MILLION SIX HUNDRED THOUSAND DOLLARS ($3,600,000)”. Apéndice, pág. 149.


 “[Ajfter the OVERALL AGGREGATE LIMIT FOR ALL INDEMNITY OF $14,400,000.00 has been exhausted, Integrand Assurance company will not be responsible for any further indemnity payments under this Policy Contract. In the event that the OVERALL AGGREGATE LIMIT FOR ALL INDEMNITY PAYMENTS OF $14,400,000.00 is exhausted, you will assume the responsibility to make further indemnity payments”. Apéndice, pág. 152.


 A pesar de que el autoseguro no constituye propiamente un seguro, en oca-siones se ha debatido si estos dos mecanismos deben ser equiparados para ciertos propósitos. En otras palabras, se ha cuestionado si, en circunstancias muy particu-lares, una parte que no ha comprado un seguro y, en efecto, actúa como su propio asegurador, debería ser tratada, para fines legales, de la misma forma que un ase-gurador comercial y atribuírsele los derechos y las obligaciones de un asegurador. Sin embargo, esta discusión se ha limitado a unos escenarios específicos.
Concretamente, este tema se ha atendido en los contextos siguientes: (1) la cláusula de “otro seguro” (other insurance clause), (2) la inmunidad soberana del gobierno, (3) las exenciones a los esquemas de seguro compulsorio, (4) las obligacio-nes y los deberes en el trámite de las reclamaciones y (5) el derecho a la exención tributaria del pago de primas de seguro. Véanse: 1 New Appleman on Insurance Law *1037Library Edition Sec. 1.09[2], pág. 1-97 (Rel. 11-9/2014); H. Nosowitz, C. Clarke y J.B. Berkeley, Recent Developments Affecting Self-insurers and Risk Managers, 41 Tort Trial & Ins. Prac. L.J. 719 (2006); M.W. Flory y A. Lui Walsh, Know thy Self-insurance (and thy Primary and Excess Insurance), 36 Tort & Ins. L.J. 1005 (2001); R.A. Goode, Self-Insurance as Insurance in Liability Policy “Other Insurance” Provisions, 56 Wash. & Lee L. Rev. 1245 (1999); J.B. Berkely, Recent Developments in Self-insurance Law, 33 Tort & Ins. L.J. 693 (1998); E. Hollowell, Self-insurance against Liability as other Insurance within Meaning of Liability Insurance Policy, 46 ALR 4th 707 (1986).


 A esos efectos, la Ley McCarran-Ferguson, 15 USCA sec. 1012(a), dispone:
“The business of insurance [...] shall be subject to the laws of the several States which relate to the regulation or taxation of such business”. (Énfasis nuestro).


 La version en inglés establece los criterios del modo siguiente:
“[T]he practice has the effect of transferring or spreading a policyholder’s risk; second, whether the practice is an integral part of the policy relationship between the insurer and the insured; and third, whether the practice is limited to entities within the insurance industry’. Union Labor Life Ins. Co. v. Pireno, 458 US 119, 129 (1982).


 El Tribunal de Apelaciones entendió, además, que no procedía dictar sen-tencia sumaria, porque los términos del acuerdo no eran claros y se asemejaban más bien a los de una póliza de seguro. A esos efectos mencionó que se utilizaron los vocablos “póliza” y “prima” en algunas de las cláusulas del Contrato. Sin embargo, no por ello el Contrato se convierte en una póliza de seguros. Cabe recordar que, según hemos advertido en ocasiones anteriores, el nombre no hace la cosa. Siaca v. Bahía Beach Resort, 194 DPR 559 (2016); Mun. Rincón v. Velázquez Muñiz y otros, 192 DPR 989 (2015).